By the Court,

DixoN, C. J.
In Carney v. Doyle, 14 Wis., 270, which was an action of replevin instituted before a justice of the peace, and taken to the county court by appeal, and in which the justice failed to find the value of the property re-plevied, it was held that in the absence of such finding, the value of the property as stated in the affidavit for the writ would be taken to be the true value for the purpose of determining the mode of trial in the county court. The affidavit in that case stating the value of the property to be $14, it was determined that there could be no trial de novo in the county court. That case seems to be decisive of this. It is true that there the judgment of the justice was reversed because there was no finding. Here, however, there was a finding, but defective by reason of the omission of the value of the property R. S., ch. 120, sec. 144. Without a finding of the value, the *500affidavit in tbis respect is to be taken to be true; and tbe court, instead of dismissing the appeal, should have proceeded to a trial de novo upon the merits.
Order reversed, and cause remanded for further proceedings according to law.